Order entered March 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00081-CV

                          BANK OF AMERICA, N.A., Appellant

                                             V.

                       TFHSP SERIES LLC SERIES 315, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-02267-2013

                                         ORDER
       We GRANT appellant’s March 19, 2014 unopposed motion for substitution of counsel.

We DIRECT the Clerk of the Court to remove Robert T. Mowrey, Calvin Don Clayton Jr., and

Brendan P. Gaffney of Locke Lord, LLP as counsel for appellant and substitute R. Dwayne

Danner and Frank J. Catalano of McGlinchey Stafford, PLLC in their place.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE